MANION, Circuit Judge,
dissenting.
I agree with the district court’s application of the consumer contemplation test, its refusal to apply the risk-utility test, its conclusion that the warning “KEEP OUT OF REACH OF CHILDREN” was adequate as a matter of law, and its conclusion that BIC was not negligent. Therefore, I respectfully dissent from the court’s opinion reversing the district court.
First, I disagree with this court that under the consumer contemplation test “there is at least a disputed issue of material fact as to whether adults are aware of the full extent of the danger which the lighter presents.” (p. 1341) As a matter of law, adults are fully aware that a lighter in the hands of a child is dangerous. Cf. Killeen v. Harmon Grain Products, Inc., 11 Mass.App.Ct. 20, 413 N.E.2d 767, 770 (1980). And even though the most imaginative adults are not “fully aware” of all the horrors which accompany burn injuries, this does not detract from their general knowledge of the danger of lighters. The Todds and the Smiths certainly knew about the danger of lighters; they were given a loud and clear warning that a lighter in the hands of a child is extremely dangerous. About a week before the fire which caused Tiffany’s death, Cori Smith had used a *1343lighter to start a small fire in her parents’ bedroom. In that instance, however, tragedy was avoided, and the parents reproached her and the other children about the dangers of lighters. Therefore, the inherent danger of lighters was not beyond the parents’ contemplation. Nor are such dangers beyond the contemplation of most people who know to keep lighters from children.
The court also posits that when applying the consumer contemplation test, courts should consider not only what is possible in the contemplation of the foreseeable purchaser but also the foreseeable user. In this case, that standard requires that BIC’s liability should be gauged according to whether the product performed in a manner consistent with the expectations of ordinary four-year-olds. It is unrealistic to require a manufacturer to consider the reasonable expectations of young children when marketing products. Young children lack a capacity for reason, and certainly lack expectations concerning consumer products. The standard proposed by the court effectively mandates that all products with a degree of danger imperceptible to young children are “unreasonably dangerous” when it is ■ foreseeable that they might get their hands on them. No manufacturer should be held to such an unreasonable standard.
Next, I take issue with the court’s application of the risk-utility test. There are certain products which, though simple in design, pose obvious dangers. A knife is such a product; so is a lighter. To what extent should the law protect users of these products? Should we allow a jury to decide, for instance, whether a permanent retractable sheath should be required for an ordinary kitchen knife? I believe Illinois would apply the principle stated in Scoby v. Vulcan-Hart Corp., 211 Ill.App.3d 106, 155 Ill.Dec. 536, 540, 569 N.E.2d 1147, 1151 (1991), which recognized that “[m]any manufactured products have a potential to cause substantial injury, and most can be made safer by a different design.” Id. 155 Ill.Dec. at 540, 569 N.E.2d at 1151. That court went on to refuse to apply the risk-utility test to a manufacturer’s failure to provide a cover for a kitchen fryer:
We do not deem that Larrikin or other cases applying aspects of a danger-utility test intend that all manufacturers of products described above should be subject to liability depending on a trier of fact’s balancing under that test, when suit is brought by one injured by such a product. Somewhere, a line must be drawn beyond which the danger-utility test cannot be applied. Considering not only the obvious nature of any danger here but, also, the simple nature of the mechanism involved, we conclude the circuit court properly applied only the consumer-user contemplation test. Under that test, summary judgment for the defendant was clearly proper.
Id. Scoby is our best source to predict whether Illinois would apply the risk-utility test to a simple but obviously dangerous product, such as a lighter. Under Scoby, the risk-utility test should not be applied.
Finally, I disagree that there is a question of fact as to whether the warning “KEEP OUT OF REACH OF CHILDREN” failed to adequately warn that the product should be kept out of the reach of children. As a matter of law, this warning specified the risk presented by the lighter: that it was dangerous in the hands of children. The court speculates that a legally sufficient warning might include an admonition stating the dire consequences if the warning were not heeded. I challenge anybody to draft such a warning, and condense it to fit on the side of a pocket lighter. I wonder if anybody would bother to read such a treatise before lighting a cigarette. (The smoker in this case obviously did not heed the warning already on the cigarette package.) In any event, the message contained in the succinct phrase “KEEP OUT OF REACH OF CHILDREN” adequately states the danger and provides a proper warning as a matter of law. Indeed, had the owner of the lighter heeded the warning, there would not have been an accident.
Although the circumstances of this case are tragic, tragedy alone does not warrant our expansion of Illinois strict products lia*1344bility law. BIC manufactures lighters; they are dangerous when misused. This does not mean a jury should decide BIC’s liability for every consequence of misuse. As a matter of law, lighters are not unreasonably dangerous. And because BIC did not breach a duty to consumers by manufacturing an unreasonably dangerous product, the district court also was correct in determining that BIC was not negligent.
Before BAUER, Chief Judge, CUMMINGS, CUDAHY, POSNER, COFFEY, FLAUM, EASTERBROOK, RIPPLE, MANION, KANNE, ILANA D. ROVNER, Circuit Judges, KAUFMAN, Senior District Judge*.
ORDER
July 2, 1993.
On consideration of the petition for rehearing with suggestion for rehearing en banc filed by defendants-appellees on May 11, 1993, and the response of plaintiff-appellant, a vote of the active members of the Court was requested and a majority of the judges in active service have voted to rehear this case en banc.
IT IS ORDERED that rehearing en banc be, and the same is hereby, GRANTED.
IT IS FURTHER ORDERED that the opinion entered in this case on April 27, 1993, be, and is hereby, VACATED. This case will be reheard en banc at the convenience of the Court.